DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0104763 A1, hereinafter Choi) in view of Kim et al. (US 2014/0103491 A1, hereinafter Kim) and Zhou et al. (2019/0096920 A1, hereinafter Zhou).
With regards to claim 1, Choi discloses a semiconductor device (FIG. 3) comprising: 
a lower electrode (lower electrode 172) on a substrate; (substrate 100) 
a capacitor dielectric film (dielectric layer 180) extending on the lower electrode along a side surface of the lower electrode that is perpendicular to the substrate; (See FIG. 3) 
an upper electrode (upper electrode 182) on the capacitor dielectric film and on the lower electrode; 
an interface layer comprising a hydrogen blocking film (middle layer 188) and a hydrogen bypass film (barrier layer 184) on the upper electrode, wherein the hydrogen blocking film comprises a conductive material. (See FIG, 3) 
However, while Choi teaches using silicon nitride in the blocking film, Choi does not explicitly teach a contact plug that penetrates both the hydrogen blocking film and the hydrogen bypass film and is electrically connected to the upper electrode, wherein the hydrogen blocking film comprises an insulating material without silicon.
Kim teaches a contact plug (contact 137) that penetrates both the hydrogen blocking film (dielectric 113) and the hydrogen bypass film (layer EPS) and is electrically connected to the upper electrode. (See FIG. 1, where the EPS layer is conductive, and therefore electrically connects the plug 137 to the electrode)
It would have been obvious to one of ordinary skill to modify the device of Choi to have a contact plug as described in Kim, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the contact plug allows for connections in a memory device which result in prevention of leakage current from increasing (See Kim Paragraph [0066])
Zhou further teaches wherein the hydrogen blocking film comprises an insulating material without silicon. (Paragraph [0051]: “Since aluminum oxide (Al.sub.2O.sub.3), silicon nitride (SiN.sub.x) and the organic layer all have good hydrogen blocking ability, the first buffer layer may be selected from aluminum oxide (Al.sub.2O.sub.3) or silicon nitride (SiN.sub.x) having good hydrogen blocking ability…”)
It would have been obvious to one of ordinary skill to modify the device of Choi in view of Kim to have an aluminum oxide film as described in Zhou, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that the substitution of silicon nitride for aluminum oxide is a simple substitution that requires minimal experimentation, as both materials are well-known to be good at hydrogen blocking (See Zhou Paragraph [0051])


With regards to claim 3, Choi in view of Kim and Zhou teaches the semiconductor device of claim 2.
Zhou further teaches wherein the insulating material comprises aluminum oxide. (Paragraph [0051]: “Since aluminum oxide (Al.sub.2O.sub.3), silicon nitride (SiN.sub.x) and the organic layer all have good hydrogen blocking ability, the first buffer layer may be selected from aluminum oxide (Al.sub.2O.sub.3) or silicon nitride (SiN.sub.x) having good hydrogen blocking ability…”)
It would have been obvious to one of ordinary skill to modify the device of Choi in view of Kim to have an aluminum oxide film as described in Zhou, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that the substitution of silicon nitride for aluminum oxide is a simple substitution that requires minimal experimentation, as both materials are well-known to be good at hydrogen blocking (See Zhou Paragraph [0051])

With regards to claim 4, Choi in view of Kim and Zhou teaches the semiconductor device of claim 1.
Choi further teaches wherein the conductive material of the hydrogen bypass film comprises a metal material. (Paragraph [0063]: “In example embodiments, the barrier layer 184 may include at least one of titanium (Ti), tungsten (W)…”) 

With regards to claim 5, Choi in view of Kim and Zhou teaches the semiconductor device of claim 4.
Choi further teaches wherein the metal material comprises at least one of tungsten, copper and/or aluminum. (Paragraph [0063]: “In example embodiments, the barrier layer 184 may include at least one of titanium (Ti), tungsten (W)…”)

With regards to claim 6, Choi in view of Kim and Zhou teaches the semiconductor device of claim 1.
Choi further teaches wherein the hydrogen bypass film is between the upper electrode and the hydrogen blocking film. (See FIG. 3, where the barrier 184 is between the middle layer 188 and the upper electrode 182) 

With regards to claim 7, Choi in view of Kim and Zhou teaches the semiconductor device of claim 1.
While Choi in view of Kim and Zhou does not explicitly teach wherein the hydrogen blocking film is between the upper electrode and the hydrogen bypass film, it should be noted that the courts have found that the particular placement of layers was held to be an obvious matter (See MPEP 2144.04 VI. C., Rearrangement of Parts)
Therefore, it would have been obvious to switch the films 184 and 188 of Choi in view of Kim and Zhou as there is no significant evidence that the order of the two films is patentably distinct.

With regards to claim 8, Choi in view of Kim and Zhou teaches the semiconductor device of claim 1.
Choi further teaches wherein the lower electrode extends longitudinally in a thickness direction of the substrate. (See FIG. 3) 

With regards to claim 9, Choi in view of Kim and Zhou teaches the semiconductor device of claim 1.
Choi further teaches wherein the upper electrode comprises a liner electrode (electrode part 182b) extending along a surface of the capacitor dielectric film, and a plate electrode (electrode part 182c) on the liner electrode, and wherein the contact plug is electrically connected to the plate electrode. (See FIG. 3, where the part 182c would contact the plug in the combination of Kim)

With regards to claim 10, Choi in view of Kim and Zhou teaches the semiconductor device of claim 9.
Choi further teaches wherein the hydrogen bypass film extends along an upper surface and a side surface of the plate electrode, (See FIG. 3) wherein a side surface of the hydrogen bypass film and a side surface of the upper electrode are coplanar, (See FIG. 3, showing at least a portion of the surfaces of the layers are coplanar) and wherein the hydrogen blocking film is on an upper surface of the hydrogen bypass film, and is on the side surface of the hydrogen bypass film and the side surface of the upper electrode. (See FIG. 3)

With regards to claim 11, Choi in view of Kim and Zhou teaches the semiconductor device of claim 9.
Choi further teaches wherein the plate electrode comprises a first body, (lower portion of electrode 182c) and a first protrusion (portion of electrode 182c protruding from the lower portion) protruding from a lower part of the first body.(See FIG. 3) 

With regards to claim 13, Choi in view of Kim and Zhou teaches the semiconductor device of claim 1.
Choi further teaches wherein a side surface of the upper electrode and a side surface of the interface layer are coplanar. (See FIG. 3, showing at least a portion of the surfaces of the layers are coplanar)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0104763 A1, hereinafter Choi) in view of Kim et al. (US 2014/0103491 A1, hereinafter Kim) and Zhou et al. (2019/0096920 A1, hereinafter Zhou), as applied to claim 1, and further in view of Kim et al. (US 2019/0157214 A1, hereinafter Kim2)
With regards to claim 12,  Choi in view of Kim and Zhou teaches the semiconductor device of claim 1.
However, Choi in view of Kim and Zhou does not explicitly teach further comprising: a first interlayer insulating film on the interface layer; a second interlayer insulating film on the first interlayer insulating film and comprising a first wiring layer electrically connected to the contact plug; and a passivation layer on the second interlayer insulating film, In re: Jin Sub KIM et al. Application No.: 17/165,539 Filed: February 2, 2021 Page 4 of 17 wherein a hydrogen concentration of the passivation layer is greater than a hydrogen concentration of the first interlayer insulating film and/or a hydrogen concentration of the second interlayer insulating film.
Kim2 further teaches further comprising: a first interlayer insulating film (capping layer (not labeled) of bit line BL which contacts the interface in the combination of Choi in view of Kim and Zhou) on the interface layer; (See FIG. 1)
a second interlayer insulating film (lower interlayer insulating film 105) on the first interlayer insulating film and comprising a first wiring layer (third conductive line 131) electrically connected to the contact plug; (contact plug 113, See FIG. 1) and 
a passivation layer (interlayer dielectric 161) on the second interlayer insulating film, wherein a hydrogen concentration of the passivation layer is greater than a hydrogen concentration of the first interlayer insulating film and/or a hydrogen concentration of the second interlayer insulating film. (Paragraph [0135]: “The first and second interlayer dielectric layers 161 and 166 may include…HSQ (hydrogen silisesquioxane)” Paragraph [0029]: “The lower interlayer dielectric layer 105 may include, for example, BPSG (boro-phosphosilicate glass)” where the hydrogen concentration of the dielectric 161 is more than the hydrogen content of the dielectric 105.)
It would have been obvious to one of ordinary skill in the art to modify the device of Choi in view of Kim and Zhou to have the dielectric layers with different amounts of hydrogen as taught in Kim2, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that providing hydrogen and providing multiple interfaces to improve efficiency (See Paragraphs [0075]-[0076])

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0104763 A1, hereinafter Choi) in view of Kim et al. (US 2014/0103491 A1, hereinafter Kim)
With regards to claim 14, Choi discloses a semiconductor device (FIG. 3) comprising: 
a lower electrode (lower electrode 172)… [on a substrate] (substrate 100) ; 
a capacitor dielectric film (dielectric layer 180) extending on the lower electrode along a side surface of the lower electrode that is perpendicular to the substrate; (See FIG. 3) 
an upper electrode (upper electrode 182) on the capacitor dielectric film and on the lower electrode; 
an interface layer comprising a hydrogen blocking film (middle layer 188) and a hydrogen bypass film (barrier layer 184) on the upper electrode, (See FIG. 3) 
However, Choi does not explicitly teach a substrate comprising a cell region and a cell peripheral region; and a contact plug that penetrates both the hydrogen blocking film and the hydrogen bypass film and is electrically connected to the upper electrode, wherein the hydrogen bypass film is on the cell region and not on the cell peripheral region of the substrate.
Kim teaches a substrate comprising a cell region (region CAP)  and a cell peripheral region; (at least region PCA) and a contact plug (contact 137) that penetrates both the hydrogen blocking film (dielectric 113) and the hydrogen bypass film (layer EPS) and is electrically connected to the upper electrode, (See FIG. 1, where the EPS layer is conductive, and therefore electrically connects the plug 137 to the electrode) wherein the hydrogen bypass film is on the cell region and not on the cell peripheral region of the substrate. (See FIG. 1, where the layer EPS is not in the region PCA)
It would have been obvious to one of ordinary skill to modify the device of Choi to have a contact plug as described in Kim, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the contact plug allows for connections in a memory device which result in prevention of leakage current from increasing (See Kim Paragraph [0066])

With regards to claim 15, Choi in view of Kim teaches the semiconductor device of claim 14.
Choi further teaches wherein a hydrogen diffusivity of the hydrogen bypass film is greater than a hydrogen diffusivity of the hydrogen blocking film. (Paragraph [0063]: “In example embodiments, the barrier layer 184 may include at least one of titanium (Ti), tungsten (W)…” Paragraph [0067]: “the middle layer 188 may be a TiSiN layer.” It should be noted that the conductive film has a greater hydrogen diffusivity than the dielectric layer)

With regards to claim 16, Choi in view of Kim teaches the semiconductor device of claim 14.
Choi further teaches wherein the upper electrode comprises a first body, (longer horizontal portion of part 182c) and a first protrusion (portion of 182c extending vertically from the lower portion) protruding from a lower part of the first body, and wherein a side surface of the interface layer is coplanar with a side surface of the first protrusion. (See FIG. 3, where the lower portion and the first protrusion have coplanar sides at least in part)

With regards to claim 17, Choi in view of Kim teaches the semiconductor device of claim 16.
Choi further teaches wherein the hydrogen blocking film comprises a second body extending (horizontally extending lower portion of layer 188) along an upper surface and a side surface of the upper electrode, and a second protrusion (vertically extending portion of layer 188) protruding from a lower part of the second body, wherein the hydrogen bypass film comprises a third body (horizontally extending lower portion of layer 184) …(See FIG. 3) wherein the second protrusion is on the first protrusion, and wherein a side surface of the third body is coplanar with a side surface of the second protrusion. (See FIG. 3) 
While Choi in view of Kim does not explicitly teach wherein the hydrogen bypass film…extending along an upper surface and a side surface of the hydrogen blocking film, it should be noted that the courts have found that the particular placement of layers was held to be an obvious matter (See MPEP 2144.04 VI. C., Rearrangement of Parts)
Therefore, it would have been obvious to switch the films 184 and 188 of Choi in view of Kim as there is no significant evidence that the order of the two films is patentably distinct.

With regards to claim 18, Choi in view of Kim teaches the semiconductor device of claim 16.
Choi further teaches wherein the hydrogen bypass film comprises a second body (horizontally extending lower portion of layer 184) extending along an upper surface and a side surface of the upper electrode, and a second protrusion (vertically extending portion of layer 184) protruding from a lower part of the second body, wherein the hydrogen blocking film comprises a third body (horizontally extending lower portion of layer 188) extending along an upper surface and a side surface of the hydrogen bypass film, wherein the second protrusion is on the first protrusion, and wherein a side surface of the third body is coplanar with a side surface of the second protrusion. (See FIG. 3) 


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0157214 A1, hereinafter Kim2) in view of Choi et al. (US 2016/0104763 A1, hereinafter Choi) and Kim et al. (US 2014/0103491 A1, hereinafter Kim)
With regards to claim 19, Kim2 discloses a semiconductor device (FIG. 2) comprising: 
a gate trench (trench of at least middle gate in device region ELR of FIG. 2) in a substrate; (substrate 100) 
a gate electrode (middle gate electrode of middle gate of ELR) in a portion of the gate trench; 
a storage contact (source/drain region [unlabeled] on side of middle gate) on at least one side of the gate electrode and contacting the substrate; (See FIG. 2)
a storage pad (node contact NT) on the storage contact; (See FIG. 2) 
a capacitor (capacitor of data storage structure DSS) electrically connected to the storage pad; 
an interface layer…(dielectric 105); and 
a contact plug (at least second lower contact 113) penetrating the interface layer and electrically connected to the capacitor, (See FIG. 2) 
However, Kim2 does not explicitly teach an a contact plug that penetrates both the hydrogen blocking film and the hydrogen bypass film and is electrically connected to the capacitor,  wherein the hydrogen blocking film is in contact with an upper electrode of the semiconductor device and comprises an insulating material, and the hydrogen bypass film comprises a metal material.
Choi discloses an interface layer comprising a hydrogen blocking film (middle layer 188) and a hydrogen bypass film (barrier layer 184) on the upper electrode, (See FIG. 3) wherein the hydrogen blocking film comprises an insulating material, (Paragraph [0067]: “the middle layer 188 may be a TiSiN layer.”) and the hydrogen bypass film comprises a metal material. (Paragraph [0063]: “In example embodiments, the barrier layer 184 may include at least one of titanium (Ti), tungsten (W)…”)  It should be noted that the combination of the teachings of Kim2 in view of Choi would have the contact plug penetrating the hydrogen bypass films (See, for example, Kim)
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the additional layers as described in Choi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the layers described in Choi allow for controlling the underlying electrodes during processing (See Choi Paragraphs [0112]-[0113]) and that the contact plug allows for connections in a memory device which result in prevention of leakage current from increasing (See Kim Paragraph [0066])

With regards to claim 20, Kim2 in view of Choi and Kim teaches the device of claim 19.
Choi further teaches wherein a hydrogen diffusivity of the hydrogen bypass film is greater than a hydrogen diffusivity of the hydrogen blocking film, (Paragraph [0063]: “In example embodiments, the barrier layer 184 may include at least one of titanium (Ti), tungsten (W)…” Paragraph [0067]: “the middle layer 188 may be a TiSiN layer.” It should be noted that the conductive film has a greater hydrogen diffusivity than the dielectric layer)  It should be noted that the limitation “wherein the hydrogen diffusivity of the hydrogen blocking film that is less than the hydrogen diffusivity of the hydrogen bypass film reduces hydrogen supply to the capacitor compared to other portions of the semiconductor device,” is interpreted as an intended function of the device, where because the materials of the claimed device are taught by Kim2 in view of Choi and Kim, the function of the device would not be patentably distinct.
It would have been obvious to one of ordinary skill in the art to modify the device of Kim2 to have the additional layers as described in Choi and Kim, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that the layers described in Choi allow for controlling the underlying electrodes during processing (See Choi Paragraphs [0112]-[0113])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, Kim teaches the contact plug 137 penetrating both the hydrogen blocking layer and the hydrogen bypass layer, Kim2 teaches the gate device with interface layers with different levels of hydrogen, and Zhou teaches using aluminum oxide instead of silicon nitride in a hydrogen blocking layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812